 



Exhibit 10.17
EXECUTION COPY
SEPARATION AGREEMENT
     This Separation Agreement (this “Agreement”) is made as of December 2,
2005, by and between C. Mark Pearson (the “Executive”) and CARBO Ceramics Inc.,
a Delaware corporation (the “Company”).
     WHEREAS, the Company engaged the Executive to be the President and Chief
Executive Officer of the Company pursuant to an Employment Agreement dated
November 25, 2002 (the “Employment Agreement”);
     WHEREAS, the Executive and the Company mutually desire to terminate their
employment relationship and Executive desires to resign his position as
President and Chief Executive Officer of the Company, as a director of the
Company and all other director, officer and employee positions, if any, held by
Executive in the Company or any of its subsidiaries or affiliates effective as
of December 2, 2005 (the “Termination Date”); and
     WHEREAS, the parties desire to set forth their respective rights and
obligations in respect of the termination of the Executive’s employment
relationship with the Company in this Agreement and, in connection therewith,
agree that this Agreement is intended to supersede, in its entirety, the
Employment Agreement (including, without limitation, the termination of
employment provisions thereof) and that such Employment Agreement shall be null
and void and all obligations of the parties thereunder shall terminate as of the
Termination Date.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound hereby, agree as follows:
     1. Termination of Employment. The parties hereto hereby agree that the
Executive’s employment with the Company and its subsidiaries and affiliates
shall terminate as of the Termination Date. The Executive hereby resigns,
effective as of the Termination Date, his position as President and Chief
Executive Officer of the Company, as a director of the Company, and all other
director, officer and employee positions, if any, held by the Executive in the
Company or any of its subsidiaries or affiliates and agrees to execute all
additional documents and take such further steps as may be required to
effectuate such resignation(s).
     2. Certain Payments and Benefits.

 



--------------------------------------------------------------------------------



 



     (a) Accrued Obligations. Within thirty (30) days following the Termination
Date, the Company shall pay to the Executive (i) all base salary earned but
unpaid as of the Termination Date, (ii) an amount in respect of all vacation
earned but not used prior to the Termination Date, and (iii) an amount
representing reimbursement of all reasonable, ordinary and necessary expenses
incurred by the Executive prior to the Termination Date in the performance of
the Executive’s duties under the Employment Agreement; provided that the
Executive accounted to the Company for such expenses in a manner reasonably
prescribed by the Company.
     (b) Incentive Bonus Payment. As soon as practicable and in any event within
thirty (30) days after the completion of the audited financial statements and
determinations of the Company’s earnings before interest income and expenses and
taxes (“EBIT”) for the 2005 fiscal year, the Company agrees to pay the Executive
an amount (the “Incentive Bonus Payment”) equal to the 2005 Incentive Bonus (as
defined below) multiplied by a fraction, the numerator of which is the number of
days in the period commencing on January 1, 2005 and ending on the Termination
Date (inclusive) and the denominator of which is 365. For purposes of this
Agreement, the 2005 Incentive Bonus shall mean an incentive bonus with respect
to the 2005 fiscal year equal to the sum of (i) 0.5% of the Company’s EBIT for
the 2005 fiscal year up to $20,000,000, plus (ii) 1.0% of EBIT for the 2005
fiscal year in excess of $20,000,000.
     (c) Equity Awards.
     (i) Stock Options. All options to purchase stock of the Company granted to
the Executive pursuant to the CARBO Ceramics Inc. 1996 Stock Option Plan for Key
Employees, as amended, and outstanding immediately prior to the Termination Date
shall remain exercisable until the expiration of thirty (30) days after the
Termination Date, on which date they shall expire; provided, however, that no
such stock option shall be exercisable prior to the Effective Date (as hereafter
defined) or after the expiration of ten (10) years after the date such stock
option was granted to the Executive.
     (ii) Restricted Stock. All unvested awards of restricted stock of the
Company granted to the Executive pursuant to the 2004 CARBO Ceramics Inc.
Long-Term Incentive Plan and outstanding immediately prior to the Termination
Date shall be immediately forfeited and cancelled effective as of the
Termination Date.
     (d) No Other Payments or Benefits. The Executive acknowledges that, except
for the payments and benefits provided for in Section 2 of this Agreement, the
Executive is not entitled to any payment or benefits in the nature of severance
or termination pay from the Company or its affiliates.
     3. Consulting Services. From the Termination Date through June 30, 2006
(the “Consulting Period”), the Executive agrees to render to the Company such
consulting services as the Company may from time to time reasonably request.
Such services shall include, without limitation, assistance in connection with
the transition of the duties and responsibilities of the Executive’s former
position with the Company to other individuals.

 



--------------------------------------------------------------------------------



 



In addition, the Executive agrees to reasonably cooperate (including attending
meetings) with respect to any claim, arbitral hearing, lawsuit, action or
governmental or internal investigation relating to the business of the Company
or its affiliates prior to the Termination Date. The Executive agrees to provide
full and complete disclosure in response to any inquiry in connection with any
such matters. In consideration for the Executive’s consulting services
(including, without limitation, his cooperation with respect to matters set
forth above in this Section 3), the Company shall pay to the Executive a fee of
$325.00 per hour for each hour during the Consulting Period the Executive
provides consulting services to the Company, as determined by the Company in its
sole discretion.
     4. Other Agreements.
     (a) Press Release. In connection with the termination of the Executive’s
employment with the Company, the Executive hereby agrees to the Company’s
issuance of the press release substantially in the form attached hereto as
Attachment A.
     (b) Outstanding Liabilities. Any liabilities the Executive may have to the
Company or its affiliates, including, without limitation, any liabilities in
respect of outstanding loans or advances by the Company and any liabilities to
reimburse the Company for any personal expenses that the Executive has charged
to the Company, must be paid in full before payment of any amounts will be made
to the Executive under this Agreement or the Company may, at its option, deduct
any such amounts from any payment to be made to the Executive under this
Agreement, to the extent permitted by applicable law.
     5. General Release and Waiver
     (a) In consideration of the payments and other consideration provided for
in this Agreement, that being good and valuable consideration, the receipt,
adequacy and sufficiency of which are acknowledged by the Executive, the
Executive, on his own behalf and on behalf of his agents, administrators,
representatives, executors, successors, heirs, devisees and assigns
(collectively, the “Releasing Parties”) hereby fully releases, remises, acquits
and forever discharges the Company and all of its affiliates, and each of their
respective past, present and future officers, directors, shareholders, members,
partners, agents, employees, consultants, independent contractors, attorneys,
advisers, successors and assigns (collectively, the “Released Parties”), jointly
and severally, from any and all claims, rights, demands, debts, obligations,
losses, causes of action, suits, controversies, setoffs, affirmative defenses,
counterclaims, third party actions, damages, penalties, costs, expenses,
attorneys’ fees, liabilities and indemnities of any kind or nature whatsoever
(collectively, the “Claims”), whether known or unknown, suspected or
unsuspected, accrued or unaccrued, whether at law, equity, administrative,
statutory or otherwise, and whether for injunctive relief, back pay, fringe
benefits, reinstatement, reemployment, or compensatory, punitive or any other
kind of damages, which any of the Releasing Parties ever have had in the past or
presently have against the Released Parties, and each of them, arising from or
relating to the Executive’s employment with the Company or its affiliates or the
termination of that employment or any circumstances related thereto, or any
other matter, cause or thing whatsoever, including without limitation all claims
arising under or relating to employment, employment contracts

 



--------------------------------------------------------------------------------



 



(including the Employment Agreement), employee benefits or purported employment
discrimination or violations of civil rights of whatever kind or nature,
including without limitation all claims arising under the Age Discrimination in
Employment Act (“ADEA”), the Americans with Disabilities Act of 1990, the Family
and Medical Leave Act of 1993, the Equal Pay Act of 1963, the Rehabilitation Act
of 1973, Title VII of the United States Civil Rights Act of 1964, 42 U.S.C. §
1981, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and/or 1871,
the Texas Commission on Human Rights Act, the Texas Payday Law, the Texas Labor
Code or any other applicable federal, state or local employment discrimination
statute, law or ordinance, including, without limitation, any workers’
compensation or disability claims under any such laws. The Executive further
agrees that the Executive will not file or permit to be filed on the Executive’s
behalf any such claim. Notwithstanding the preceding sentence or any other
provision of this Agreement, this release is not intended to interfere with the
Executive’s right to file a charge with the Equal Employment Opportunity
Commission (the “EEOC”) in connection with any claim he believes he may have
against the Company or its affiliates. However, by executing this Agreement, the
Executive hereby waives the right to recover in any proceeding the Executive may
bring before the EEOC or any state human rights commission or in any proceeding
brought by the EEOC or any state human rights commission on the Executive’s
behalf. In addition, this release is not intended to interfere with the
Executive’s right to challenge that his waiver of any and all ADEA claims
pursuant to this Agreement is a knowing and voluntary waiver, notwithstanding
the Executive’s specific representation that he has entered into this Agreement
knowingly and voluntarily. This release shall not apply to any obligation of the
Company or its affiliates pursuant to this Agreement, or any vested benefit to
which the Executive is entitled under any tax qualified pension plan of the
Company or its affiliates, COBRA continuation coverage benefits or any other
similar benefits required to be provided by statute.
     (b) The Executive acknowledges that certain of the payments and benefits
provided for in Section 2 of this Agreement are in addition to anything of value
to which the Executive already is entitled from the Company and its affiliates
and constitute good and valuable consideration for the release contained in this
Section 5.
     6. Restrictive Covenants.
     (a) Confidential Information. The Executive agrees that all information
pertaining to the prior, current or contemplated business of the Company and its
affiliates, and their officers, directors, employees, agents, shareholders and
customers (excluding (i) publicly available information (in substantially the
form in which it is publicly available) unless such information is publicly
available by reason of unauthorized disclosure by the Executive or by any person
or entity of whose intention to make such unauthorized disclosure the Executive
is aware and (ii) information of a general nature not pertaining exclusively to
the Company that generally would be acquired in similar employment with another
company) constitutes a valuable and confidential asset of the Company. Such
information includes, without limitation, information related to trade secrets,
customer lists, production techniques, and financial information of the Company.
The Executive agrees that from and after the Termination Date he shall (A) hold
all such information in trust and confidence for the Company and its affiliates,
and (B) not use or disclose any such information to any person, firm,
corporation or other entity other than under court order or other legal or
regulatory

 



--------------------------------------------------------------------------------



 



requirement. Executive agrees that he has returned or will return within seven
(7) days all equipment and/or property, including all confidential information,
computer software, computer access codes, company credit cards, keys, and all
original and copies of notes, documents, files or programs stored electronically
or otherwise that relate or refer to the business, customers, financial
statements, business contacts or sales of the Company or its affiliates;
provided, however that the Executive shall not be required to return his cell
phone to the Company. Executive also agrees to return promptly to the Company
any such equipment and/or property subsequently discovered by the Executive.
     (b) Non-Competition. For the period commencing on the Termination Date and
ending on the two-year anniversary of the Termination Date, the Executive agrees
that the Executive will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
(i) the business of supply or distribution of proppants used in the hydraulic
fracturing of natural gas and oil wells (“Proppants”) other than BJ Services
Company, Dowell Schlumberger Limited and Halliburton Company (but only to the
extent that the Executive does not engage in activities for these entities
related to the exploration, research, development, production or procurement of
production of Proppants) or (ii) the business of production of Proppants.
     (c) Non-Solicitation. For the period commencing on the Termination Date and
ending on the one-year anniversary of the Termination Date, the Executive agrees
that the Executive will not, directly or indirectly, individually or on behalf
of other persons, solicit, aid or induce (i) then remaining employees of the
Company or its affiliates to leave their employment with the Company or its
affiliates in order to accept employment with or render services to or with
another person, firm, corporation or other entity, or assist or aid any other
person, firm, corporation or other entity in identifying or hiring such
employees or (ii) any customer of the Company or its affiliates at any time
during which the Executive was actively employed by the Company to purchase
products or services then sold by the Company or its affiliates from another
person, firm, corporation or other entity, or assist or aid any other person or
entity in identifying or soliciting any such customer.
     (d) Disclosure of Agreement. Notwithstanding anything in this Agreement to
the contrary, prior to agreeing to, or commencing to, act as an employee,
officer, director, trustee, principal, agent or other representative of any type
of business during the period in which the non-competition agreement, as
described in Section 6(b), applies, the Executive shall (i) disclose such
agreement in writing to the Company and (ii) disclose to the other entity with
which he proposes to act as an employee, officer, director, trustee, principal,
agent or other representative, the existence of this Agreement, including, in
particular, the non-disclosure agreement contained in Section 6(a), and the
non-solicitation agreement contained in Section 6(c).
     (e) Non-Disparagement. The Executive shall not make any statements,
encourage others to make statements or release information that would or is
reasonably expected to disparage or defame the Company, any of its affiliates or
any of their respective directors or officers. Notwithstanding the foregoing,
nothing in this Section

 



--------------------------------------------------------------------------------



 



6(e) shall prohibit the Executive from making truthful statements when required
by order of a court or other body having jurisdiction or as required by law.
     (f) Acknowledgements Respecting Restrictive Covenants. With respect to the
restrictive covenants set forth in this Section 6, the Executive acknowledges
and agrees as follows:
     (i) The specified duration of a restrictive covenant shall be extended by
and for the term of any period during which the Executive is in violation of
such covenant.
     (ii) The restrictive covenants are in addition to any rights the Company
may have in law or at equity.
     (iii) It is impossible to measure in money the damages which will accrue to
the Company in the event that the Executive breaches any of the restrictive
covenants. Therefore, if the Executive breaches any restrictive covenant, the
Company and its affiliates shall be entitled to an injunction restraining the
Executive from violating such restrictive covenants. If the Company or any of
its affiliates shall institute any action or proceeding to enforce a restrictive
covenant, the Executive hereby waives the claim or defense that the Company or
any of its affiliates has an adequate remedy at law and the Executive agrees not
to assert in any such action or proceeding the claim or defense that the Company
or any of its affiliates has an adequate remedy at law. The foregoing shall not
prejudice the Company’s or its affiliates’ right to require the Executive to
account for and pay over to the Company or its affiliates, and the Executive
hereby agrees to account for and pay over, the compensation, profits, monies,
accruals or other benefits derived or received by the Executive as a result of
any transaction constituting a breach of the restrictive covenants.
     (iv) (A) Each of the restrictive covenants contained in this Section 6
shall be construed as a separate covenant with respect to each activity to which
it applies, (B) if, in any judicial proceeding or arbitration, a court or
arbitrator shall deem any of the restrictive covenants invalid, illegal or
unenforceable because its scope is considered excessive, such restrictive
covenant shall be modified so that the scope of the restrictive covenant is
reduced only to the minimum extent necessary to render the modified covenant
valid, legal and enforceable, and (C) if any restrictive covenant (or portion
thereof) is deemed invalid, illegal or unenforceable in any jurisdiction, as to
that jurisdiction such restrictive covenant (or portion thereof) shall be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining restrictive covenants (or portion
thereof) in such jurisdiction or rendering that or any other restrictive
covenant (or portion thereof) invalid, illegal, or unenforceable in any other
jurisdiction.
     (v) The restrictive covenants provided in this Section 6 shall be in
addition to any restrictions imposed on the Executive by statute or at common
law.
     7. Certain Forfeitures in Event of Breach. The Executive acknowledges and
agrees that, notwithstanding any other provision of this Agreement, in the event
the Executive materially breaches any of his obligations under this Agreement or
any provision of this Agreement is ruled unenforceable, void or subject to
reduction or

 



--------------------------------------------------------------------------------



 



modification, the Executive will forfeit his right to receive the payments and
benefits described in Section 2 of this Agreement to the extent not theretofore
paid to him as of the date of such breach or ruling and, if already made as of
the time of such breach or ruling, the Executive agrees that he will reimburse
the Company, immediately, for the amount of such payments and benefits. The
Executive also agrees to reimburse the Company for all attorneys’ fees and
expenses incurred in connection with the Company’s successful defense of the
Agreement, successful prosecution of a breach of this Agreement, and/or the
seeking of recovery of any amounts forfeited by the Executive hereunder.
     8. Arbitration of Disputes.
     (a) Any disagreement, dispute, controversy or claim arising out of or
relating to this Agreement or the interpretation or validity hereof shall be
settled exclusively and finally by arbitration. It is specifically understood
and agreed that any disagreement, dispute or controversy which cannot be
resolved between the parties, including without limitation any matter relating
to interpretation of this Agreement, may be submitted to arbitration
irrespective of the magnitude thereof, the amount in controversy or whether such
disagreement, dispute or controversy would otherwise be considered justiciable
or ripe for resolution by a court or arbitral tribunal. Notwithstanding, this
Section 8, the Company shall be entitled to institute a court action or
proceeding for injunctive relief as provided in Section 6 of this Agreement.
     (b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (“AAA”).
     (c) The arbitral tribunal shall consist of one arbitrator. The parties to
the arbitration jointly shall directly appoint such arbitrator within thirty
(30) days of initiation of the arbitration. If the parties shall fail to appoint
such arbitrator as provided above, such arbitrator shall be appointed by the AAA
as provided in the Arbitration Rules and shall be a person who (i) maintains his
principal place of business within thirty (30) miles of the City of Irving,
Texas and (ii) has substantial experience in executive compensation. The parties
shall each pay an equal portion of the fees, if any, and expenses of such
arbitrator.
     (d) The arbitration shall be conducted within thirty (30) miles of the City
of Irving, Texas or in such other city in the United States of America as the
parties to the dispute may designate by mutual written consent.
     (e) At any oral hearing of evidence in connection with the arbitration,
each party thereto or its legal counsel shall have the right to examine its
witnesses and to cross-examine the witnesses of any opposing party. No evidence
of any witness shall be presented unless the opposing party or parties shall
have the opportunity to cross-examine such witness, except as the parties to the
dispute otherwise agree in writing or except under extraordinary circumstances
where the interests of justice require a different procedure.

 



--------------------------------------------------------------------------------



 



     (f) Any decision or award of the arbitral tribunal shall be final and
binding upon the parties to the arbitration proceeding. The parties hereto
hereby waive to the extent permitted by law any rights to appeal or to seek
review of such award by any court or tribunal.
     (g) Nothing herein contained shall be deemed to give the arbitral tribunal
any authority, power, or right to alter, change, amend, modify, add to or
subtract from any of the provisions of this Agreement.
     (h) Notwithstanding anything in this Agreement to the contrary, the
arbitration provisions set forth in this Section 8 shall be governed exclusively
by the Federal Arbitration Act, Title 9, United States Code.
     9. General Provisions
     (a) Each provision hereof is severable from this Agreement, and if one or
more provisions hereof are declared invalid the remaining provisions shall
nevertheless remain in full force and effect. If any provision of this Agreement
is so broad, in scope or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable.
     (b) Any notice to be given hereunder shall be given in writing. Notice
shall be deemed to be given when delivered by hand to the party to whom notice
is being given, or ten (10) days after being mailed, postage prepaid, registered
with return receipt requested, or sent by facsimile transmission with a
confirmation by registered or certified mail, postage prepaid.
Notices to the Executive should be addressed to the Executive as follows:
C. Mark Pearson
2210 Cedar Springs Road, #1906
Dallas, Texas 75201
With copies sent to:
Lawrence B. Mentzer
Miller Mentzer, P.C.
100 N. Main Street
P.O. Box 130
Palmer, Texas 75152
Notices to the Company should be sent as follows:
CARBO Ceramics Inc.

 



--------------------------------------------------------------------------------



 



6565 MacArthur Boulevard, Suite 1050
Irving, Texas 75039
Attn: Secretary
With copies sent to:
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
Attn: Stephen H. Shalen, Esq.
     Either party may change the address or person to whom notices should be
sent to by notifying the other party in accordance with this Section 9(b).
     (c) The Company may withhold from any payments made under this Agreement,
or require the Executive to pay to the Company, all applicable federal, state
and local taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law, as determined by the Company in
its sole discretion.
     (d) The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be a waiver of such provisions
or to affect the validity of this Agreement, or any part hereof, or the right of
either party thereafter to enforce each and every such provisions in accordance
with the terms of this Agreement.
     (e) This Agreement contains the entire agreement between the parties with
respect to the Executive’s employment with the Company and the termination
thereof effective as of the Termination Date and supersedes any and all prior
understandings, agreements or correspondence between the parties regarding the
Executive’s employment with the Company and the termination thereof, including,
without limitation, the Employment Agreement (including all of the obligations
of the parties thereunder) which shall be null and void and shall terminate as
of the Termination Date.
     (f) The parties hereto acknowledge and agree that each party has reviewed
and negotiated the terms and provisions of this Agreement and has contributed to
its preparation (with advice of counsel, if desired). Accordingly, the rule of
construction to the effect that ambiguities are resolved against the drafting
party shall not be employed in the interpretation of this Agreement. Rather, the
terms of this Agreement shall be construed fairly as to both parties hereto and
not in favor of or against either party, regardless of which party generally was
responsible for the preparation of this Agreement.
     (g) This Agreement shall be governed by, and interpreted in accordance
with, the laws of Delaware, without reference to its principles of conflicts of
laws.

 



--------------------------------------------------------------------------------



 



     (h) This Agreement is binding on and is for the benefit of the parties
hereto and their respective successors, assigns, heirs, executors,
administrators and other legal representatives. This Agreement shall not be
assignable by either party hereto without the written consent of the other,
provided, however, that the Company may, without the written consent of the
Executive, assign this Agreement to (i) any entity with which the Company is
merged or consolidated or to which the Company transfers substantially all of
its assets or (ii) any entity controlling, under common control with or
controlled by the Company.
     (i) This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
     (j) The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.
     10. Knowing and Voluntary Waiver. The Executive, by the Executive’s free
and voluntary act of signing below, (i) acknowledges that he has been given a
period of twenty-one (21) days to consider whether to agree to the terms
contained herein, (ii) acknowledges that he has been advised to consult with an
attorney prior to executing this Agreement, (iii) acknowledges that he
understands that this Agreement specifically releases and waives all rights and
claims he may have under the Age Discrimination in Employment Act, as amended
(“ADEA”) prior to the date on which he signs this Agreement, and (iv) agrees to
all of the terms of this Agreement and intends to be legally bound thereby.
Furthermore, the Executive acknowledges that the payments and benefits provided
for in Section 2 of this Agreement will be delayed until this Agreement becomes
effective, enforceable and irrevocable.
     This Agreement will become effective, enforceable and irrevocable on the
eighth day after the date on which it is executed by the Executive (the
“Effective Date”). During the seven-day period prior to the Effective Date, the
Executive may revoke his agreement to accept the terms hereof by indicating in
writing to the Company his intention to revoke. If the Executive exercises his
right to revoke hereunder, he shall forfeit his right to receive any of the
payments or benefits provided for herein, and to the extent such payments or
benefits have already been made, the Executive agrees that he will immediately
reimburse the Company for the amounts of such payments and benefits.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by
its duly authorized representative and the Executive has signed this Agreement
as of the day and year first above written.

     
 
  CARBO CERAMICS INC.
 
   
 
   
 
   
 
  /s/ William C. Morris
 
  By: William C. Morris
 
  Title: Chairman of the Board

 



--------------------------------------------------------------------------------



 



     
 
   
 
  /s/  C. Mark Pearson
 
  C. Mark Pearson

 



--------------------------------------------------------------------------------



 



Acknowledgment

             
 
  STATE OF                                           )    
 
          SS:
 
  COUNTY OF                                           )    

On the                                          day of                     
                                         before me personally came C. Mark
Pearson who, being by me duly sworn, did depose and say that he resides at
                                         and did acknowledge and represent that
he has had an opportunity to consult with attorneys and other advisers of his
choosing regarding the Separation Agreement attached hereto, that he has
reviewed all of the terms of the Separation Agreement and that he fully
understands all of its provisions, including, without limitation, the general
release and waiver set forth therein.

                    Notary Public    
 
       
Date:
       
 
       

 